Citation Nr: 1224006	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability. 

2.  Entitlement to service connection for residuals of melanoma. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 





INTRODUCTION

The Veteran had active service from June 1964 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for a liver disability and melanoma. 

The issues have been re-characterized to comport to the medical evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).  

In a December 2009 decision, the Board, in pertinent part, denied the claims of entitlement to service connection for a liver disability and residuals of melanoma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 2011 Memorandum Decision, set aside that part of the Board's December 2009 decision that denied service connection for a liver disability and melanoma, and remanded the case for compliance with the terms of the Memorandum Decision.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a liver disability and residuals of melanoma.  He claims that he was told by a doctor at VA that the spot on his liver could be from short term herbicide and paint chip exposure and that his melanoma is related to working for 12-14 hours per day unloading supplies in the sun. 

The November 2011, Memorandum Decision notes that the Board's December 2009 decision failed to provide adequate reasons or bases concerning whether VA had a duty to provide the Veteran with an examination regarding the nature and etiology of his claimed disabilities.  Specifically, the Memorandum Decision found that the Board failed to discuss whether the Veteran's lay statements that a VA doctor told him that his liver problems could be related to herbicide exposure during service and that his melanoma is related to exposure to sunlight during service requires a VA examination regarding the nature and etiology of his claimed disabilities to be provided under McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The current record contains evidence that suggests that the Veteran may have a liver disability and has current residuals of melanoma disability.  

VA treatment records dated in January 2003 note that the Veteran was given an assessment of elevated liver function tests.  VA treatment records dated in June 2004 note that the Veteran was given an assessment of elevated liver function tests due to fatty liver and questionable statin, negative for hepatitis B and C.  VA treatment records dated in March 2007 note that the Veteran has a past medical history of elevated liver function tests. 

VA treatment records dated in March 2007 note that the Veteran has a history of melanoma on his back and that it was treated with excision 7 years ago, and that the Veteran was given an assessment of history of melanoma, no evidence of recurrence.  VA treatment records dated later in March 2007 note a past medical history of malignant melanoma skin, not otherwise specified.

In order to give the Veteran every opportunity to prove his claim, VA medical examinations and opinions regarding the nature and etiology of the Veteran's claimed disabilities must be provided.  See 38 C.F.R. § 3.159 (c).  

Additionally, to ensure VA fulfills its duty to assist the Veteran in obtaining medical records pursuant to 38 C.F.R. § 3.159(c)(4), on remand the RO must attempt to obtain those medical records in which the Veteran was told by a VA physician that his claimed disabilities are related to service.    

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify the VA medical facility at which a VA medical professional told him that his residuals of melanoma and liver disability are related to service.  As to any identified facilities, take all necessary steps to obtain any outstanding treatment records.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed liver disability.  All necessary testing must be conducted.  As to any chronic liver disability identified, the examiner is to provide an opinion to whether it is at least as likely as not related to service, including exposure to paint chips that may have contained lead and zinc chromate.  The examiner should not accept as fact, or otherwise presume, that the Veteran was exposed to herbicides during service.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

3.  Schedule the Veteran for an appropriate examination to determine the etiology of his residuals of melanoma.  All necessary testing must be conducted.  The examiner is to provide an opinion to whether it is at least as likely as not that the Veteran's residuals of melanoma is related to service.  The examiner must accept as fact that the Veteran was exposed to intense sunlight for up to 14 hours per day during periods of service.  The examiner should not accept as fact, or otherwise presume, that the Veteran was exposed to herbicides during service.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all must be provided.  

If either of examiners feel that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



